*418OPINION AND ORDER
Mark T. Watson was permanently disbarred by this Court on January 16, 1992 for two violations: 1) settling a suit without his client’s knowledge, or consent, misrepresenting the status of his client’s claim, and misusing funds; and 2) neglecting a legal matter entrusted to him, and failing to refund any part of a paid-in-advance legal fee, that was subsequently unearned, Kentucky Bar Association v. Mark T. Watson, Ky., 821 S.W.2d 812 (1992).
On January 17, 1992, the Inquiry Tribunal charged that respondent engaged in unethical and unprofessional conduct while a member of the Kentucky Bar Association. Respondent was accused of violating SCR 3.130-1.16(d). This rule requires that a lawyer, “upon termination of representation, a lawyer shall take steps to the extent reasonably practicable to protect a client’s interests, such as giving reasonable notice to the client, allowing time for employment of other counsel, surrendering papers and property to which the client is entitled and refunding any advance payment of fee that has not been earned.” SCR 3.130-1.16(d).
Respondent had been retained to represent a client in a bankruptcy proceeding. Respondent was paid a five hundred ($500) dollar retainer. Due to respondent’s inaction in this matter over a four month period, respondent’s client requested a refund of the retainer fee. Respondent returned two hundred and fifty ($250) dollars, but kept the remaining portion of the fee.
Respondent failed to answer the Inquiry Tribunal charge. Pursuant to SCR 3.210 the matter was forwarded to the Board of Governors, who recommended on March 20, 1992 to permanently disbar respondent.
Due to the closeness in time of the previous disbarment offenses and the present disbarment offense, this case is to be merged and incorporated by reference to the previous case for the purpose of discipline. This case does not extend the suspension date beyond the suspension date established by the first disbarment proceeding.
Respondent is directed to pay all the costs of the proceeding.
All concur.
ENTERED September 3, 1992.
/s/ Robert F. Stephens Chief Justice